Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 1 of 9 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 HESTER   JORDAN    BURKHALTER,      ARTHUR
 BURKHALTER, BRANDY DANIELLE BURKHALTER,
 AIRAH GRACE BURKHALTER (a minor), and
 GABRIELLE IAN BURKHALTER (a minor),

                   Plaintiffs,

 vs.

 THE WALT DISNEY COMPANY, DISNEY PARKS AND
 EXPERIENCES WORLDWIDE, INC., ROBERT IGER,
 and WALTER CHAPEK, both individually and in their
 capacities as Executive Chairman and Chief Executive
 Officer of the Disney defendants, GEORGE KALOGRIDIS,
 both individually and his capacity as President of Walt
 Disney World Resort; THE REEDY CREEK
 IMPROVEMENT DISTRICT (“RCID”), an unincorporated
 landowner’s association, WAYNE SCHOOLFIELD, both               Case No. __________
 individually and in his capacity as a member of the RCID
 Supervisory board; JANE ADAMS, both individually and in
 her capacity as a member of the RCID Supervisory board;        State Court Case No.
 LAURENCE C. HAMES, both individually and in his                2020-CA-007905-O
 capacity as a member of the RCID Supervisory board,
 MAXIMIANO BRITO, both individually and in his capacity
 as a member of the RCID Supervisory board; DONALD R.
 GREER, both individually and in his capacity as a member
 of the RCID Supervisory board; KELLY JOE MISTELSKE,
 both individually and in his capacity as Security Manager of
 Resorts at Walt Disney World, THE SHERIFF’S
 DEPARTMENT OF ORANGE COUNTY FLORIDA,
 JOHN W. MINA, both individually and in his capacity as
 Orange County Sheriff, WILLIAM VAN DER WATER,
 both individually and in his capacity as Commander of the
 Orange County Sheriff’s Sector VI Command Substation, the
 ORLANDO POLICE DEPARTMENT and CARLOS
 TORRES, both individually and in his capacity as a captain
 therein,

                   Defendants.
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 2 of 9 PageID 2




                                   NOTICE OF REMOVAL

        In accordance with 28 U.S.C. §§1441 and 1446, Defendant, George Kalogridis

 (“Defendant”), files this Notice of Removal of Plaintiffs’ civil action from the Ninth Judicial

 Circuit Court of Orange County, Florida to this Court based on diversity of citizenship under

 28 U.S.C. §1332. In support of its notice, Defendant states as follows:

                                       BACKGROUND

        1.      On or about August 5, 2020, Plaintiffs filed a civil action seeking damages for

 alleged tortious conduct in the Circuit Court of the Ninth Judicial Circuit in and for Orange

 County, Florida styled Hester Jordan Burkhalter, et al. v. The Walt Disney Company, et al.,

 Case No. 2020-CA-007905-O (“State Court Action”).

        2.      In accordance with Local Rule 4.02(b), true and legible copies of all papers on

 file with the state court—the Civil Cover Sheet and the Complaint—are attached as Exhibit

 A.

        3.       Plaintiffs have not served any defendants. 1 As of the date of filing, Plaintiffs

 have not requested the clerk of court issue an appropriate summons to effectuate service.

 Defendant, therefore, has not yet responded in state court and is not aware of any other pending

 motions or briefs.

        4.      Nothing in this Notice of Removal shall constitute a waiver of Defendant’s right

 to assert any defense, including a motion to dismiss, as the case progresses.




 1
  Because Plaintiffs have not served any of the defendants, consent from all defendants to this
 action is not required. See North v. Precision Airmotive Corp., 600 F. Supp. 2d 1263, 1264
 (M.D. Fla. 2009)




                                                 -2-
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 3 of 9 PageID 3




                                   REMOVAL IS TIMELY

        5.      This Notice of Removal is timely pursuant to 28 U.S.C. §1446(b) as it is filed

 prior to the expiration of thirty days after the date Defendant was served a copy of the

 Complaint. See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 356

 (1999) (holding that the time to remove an action runs from receipt of service of process).

                                            VENUE

        6.      Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United

 States District Court for the district and division where the State Court Action is pending.

                         BASIS FOR DIVERSITY JURISDICTION

        7.      Plaintiffs include five individuals—each a resident and domiciled in North

 Carolina. See Compl. at ¶¶8-11. Plaintiffs, thus, are each citizens of the State of North

 Carolina.

        8.      Defendant, The Walt Disney Company, is a Delaware corporation with its

 principal place of business in Burbank, California. The Walt Disney Company, therefore, is

 a citizen of Delaware and California. A true and correct copy of the record of the State of

 Delaware’s Division of Corporations showing The Walt Disney Company’s corporate

 information is attached hereto as Exhibit B.

        9.      Plaintiff alleges defendant, Disney Parks and Experiences Worldwide Inc., is a

 wholly-owned subsidiary of The Walt Disney Company with its principal place of business in

 Lake Buena Vista, Florida. See Compl. at ¶16. Disney Parks and Experiences Worldwide




                                                -3-
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 4 of 9 PageID 4




 Inc., however, is not a proper party and is not an incorporated entity in any jurisdiction. 2

 Nevertheless, based on Plaintiffs’ allegations, this entity is a citizen of the State of Florida

 based on its alleged principal place of business.

         10.     Robert Iger is domiciled in California, and thus a citizen of the State of

 California.

         11.     Walter Chapek 3 is an unknown individual and this Court may disregard the

 citizenship of this defendant for purposes of removal. See 28 U.S.C. §1441(b)(1).

         12.     George Kalogridis is domiciled in Florida, and therefore, a citizen of the State

 of Florida. 4

         13.     The Reedy Creek Improvement District (“RCID”), is a political subdivision of

 the State of Florida. See Reedy Creek Improvement District, Fla. Laws 67-764, available at

 https://www.rcid.org/wp-content/uploads/2015/10/RCID-Charter.pdf. As such, RCID is a

 citizen of the State of Florida. See Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405,



 2
   Defendant cannot identify the entity Plaintiffs attempt to sue, and for purposes of the Court’s
 jurisdictional analysis, the Court may disregard “the citizenship of defendants sued under
 fictitious names.” 28 U.S.C. §1441(b)(1). Moreover, even if Plaintiffs amend their Complaint,
 any future amendment does not preclude removal because subject matter jurisdiction must be
 assessed at the time of removal. See Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949
 (11th Cir. 2000).
 3
   Assuming Plaintiffs intended to name Robert Chapek as a defendant, Mr. Chapek is
 domiciled in California and, thus, a citizen of the State of California.
 4
   Although Defendant is a citizen of the forum State, 28 U.S.C. §1441(b)(2) does not preclude
 removal of this action as neither Defendant nor any other defendant considered a citizen of
 Florida has been properly joined and served. See Texas Brine Co., L.L.C. v. Am. Arbitration
 Ass’n, Inc., 955 F.3d 482, 485 (5th Cir. 2020); Gibbons v. Bristol-Myers Squibb Co., 919 F.3d
 699 (2d Cir. 2019); Encompass Insurance Co. v. Stone Mansion Restaurant Inc., 902 .F.3d 147
 (3d Cir. 2018).




                                                 -4-
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 5 of 9 PageID 5




 412 (11th Cir. 1999) (“A public entity or political subdivision of a state, unless simply an “arm

 or alter ego of the State,” however, is a citizen of the state for diversity purposes.”).

        14.        Wayne Schoolfield is named as a supervisor on the RCID board. As required

 by the RCID Charter, see Reedy Creek Improvement District, Fla. Laws 67-764 at §4(1),

 available    at     https://www.rcid.org/wp-content/uploads/2015/10/RCID-Charter.pdf,               Mr.

 Schoolfield is domiciled in Kissimmee, Florida, and therefore, a citizen of the State of Florida.

        15.        Jane Adams is named as a supervisor on the RCID board. As required by the

 RCID Charter, see Reedy Creek Improvement District, Fla. Laws 67-764 at §4(1), available at

 https://www.rcid.org/wp-content/uploads/2015/10/RCID-Charter.pdf,             Ms.        Adams       is

 domiciled in Florida, and therefore, a citizen of the State of Florida.

        16.        Laurence C. Hames is named as a supervisor on the RCID board. As required

 by the RCID Charter, see Reedy Creek Improvement District, Fla. Laws 67-764 at §4(1),

 available at https://www.rcid.org/wp-content/uploads/2015/10/RCID-Charter.pdf, Mr. Hames

 is domiciled in Florida, and therefore, a citizen of the State of Florida.

        17.        Maximiano Brito is named as a supervisor on the RCID board. As required by

 the RCID Charter, see Reedy Creek Improvement District, Fla. Laws 67-764 at §4(1), available

 at   https://www.rcid.org/wp-content/uploads/2015/10/RCID-Charter.pdf,             Mr.      Brito    is

 domiciled in Orlando, Florida, and therefore, a citizen of the State of Florida.

        18.        Donald R. Greer is named as a supervisor on the RCID board. As required by

 the RCID Charter, see Reedy Creek Improvement District, Fla. Laws 67-764 at §4(1), available

 at   https://www.rcid.org/wp-content/uploads/2015/10/RCID-Charter.pdf,            Mr.       Greer    is

 domiciled in Windermere, Florida, and therefore, a citizen of the State of Florida.




                                                  -5-
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 6 of 9 PageID 6




         19.     Kelly Joe Mistelske is domiciled in Orlando, Florida, and therefore, a citizen of

 the State of Florida.

         20.     The Sheriff’s Department of Orange County, Florida is not a legal entity with

 the capacity to be sued. See Faulkner v. Monroe Cty. Sheriff's Dep’t, 523 F. App’x 696, 701

 (11th Cir. 2013). This Court may disregard the citizenship of this defendant for purposes of

 removal. See 28 U.S.C. §1441(b)(1).

         21.     John W. Mina is the Sheriff of Orange County, Florida, and thus, a

 constitutional officer. See FLA. CONST. §1(d). Sheriff Mina is domiciled in Florida, and

 therefore, a citizen of the State of Florida.

         22.     William Van Der Water is sued in his capacity as Commander of the Orange

 County Sheriff’s Sector VI Command Substation located in Lake Buena Vista, Florida. See

 generally, Sector VI Command, Orange County Sheriff’s Office, available at

 https://www.ocso.com/Services/Operational-Services/Uniform-Patrol-Division/Sector-VI.

 Mr. Van Der Water is domiciled in Florida, and therefore, a citizen of the State of Florida.

         23.     The Orlando Police Department was created by the Orlando City Council, see

 Orlando Cht §48, and is considered a citizen of the State of Florida as a political subdivision

 of the State. See Univ. of S. Alabama, 168 F.3d at 412.

         24.     Carlos Torres is domiciled in Florida, and therefore, a citizen of the State of

 Florida.

         25.     Therefore, under 28 U.S.C. § 1332, there is now complete diversity of

 citizenship between the respective parties and complete diversity existed when the State Court

 Action was filed.




                                                 -6-
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 7 of 9 PageID 7




        26.     This case also satisfies the amount in controversy requirement as Plaintiffs seek

 $6 million in compensatory damages and $12 million in punitive damages. See Compl. at

 ¶120. On the face of the Complaint, Plaintiffs seek damages exceeding $75,000 thus satisfying

 the amount in controversy required for diversity of citizenship jurisdiction.          28 U.S.C.

 § 1332(a).

         NOTICE OF REMOVAL WILL BE PROVIDED TO THE CIRCUIT COURT

        27.     Defendant is serving this written notice of the removal of this case on Plaintiffs’

 counsel, and a notice of filing this Notice of Removal will be promptly filed with the Clerk of

 the Ninth Judicial Circuit Court in Orange County, Florida in accordance with 28 U.S.C.

 §1446(d).




                                                 -7-
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 8 of 9 PageID 8




                                       CONCLUSION

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, George Kalogridis hereby

 removes the State Court Action from the Circuit Court of the Ninth Judicial Circuit in and for

 Orange County, Florida to the United States District Court for the Middle District of Florida,

 Orlando Division.


 Dated: August 31, 2020                            Respectfully submitted,

                                                   /s/ Maureen B. Soles
                                                   JERRY R. LINSCOTT
                                                   Florida Bar No. 148009
                                                   Primary E-mail: jlinscott@bakerlaw.com
                                                   Secondary E-mail: pkenaley@bakerlaw.com
                                                   MAUREEN B. SOLES
                                                   Florida Bar No. 1003803
                                                   Primary E-mail: msoles@bakerlaw.com
                                                   Secondary E-Mail: smccoy@bakerlaw.com
                                                       orlbakerdocket@bakerlaw.com
                                                   YAMEEL L. MERCADO ROBLES
                                                   Florida Bar No. 1003897
                                                   Primary E-mail:
                                                   ymercadorobles@bakerlaw.com
                                                   Secondary E-Mail: emachin@bakerlaw.com
                                                   BAKER & HOSTETLER LLP
                                                   200 South Orange Avenue
                                                   SunTrust Center, Suite 2300
                                                   Orlando, Florida 32801
                                                   Telephone (407) 649-4000
                                                   Facsimile (407) 841-0168

                                                   Attorneys for Defendant, George Kalogridis




                                               -8-
Case 6:20-cv-01596-CEM-LRH Document 1 Filed 08/31/20 Page 9 of 9 PageID 9




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 31, 2020, I electronically filed the foregoing
 document with the Clerk of the Court by using the ECF System which will send a Notice of
 Electronic Filing and copy to the following:

        Benjamin L. Crump, Esq.
        Scott Carruthers, Esq.
        Ben Crump PLLC
        122 South Calhoun Street
        Tallahassee, Florida 32301

        Mark D. Marderosian, Esq.
        Cohen & Marderosian
        One Pennsylvania Plaza, Suite 1680
        New York, New York 10119

        Michelle K. Rayner-Goolsby
        Civil Liberty Law Firm
        1802 North Belcher, Suite 100
        Clearwater, Florida 33765

                                             /s/ Maureen B. Soles
                                             Maureen B. Soles




                                              -9-
